Citation Nr: 0112916	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  90-46 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or on account of being 
housebound.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946 and from September 1946 to September 1950.  

This appeal arises from a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder and his claim for increased ratings for 
bilateral flat feet and the residuals of fractures of the 
second and fourth metatarsals of the left foot.  

The Board of Veterans' Appeals (Board) in an April 1993 
decision denied the veteran's request to reopen his claim for 
service connection for a psychiatric disorder and his claim 
for increased ratings for bilateral flat feet and the 
residuals of fracture of the left second and fourth 
metatarsals.  The veteran appealed that decision to United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

In April 1995 the Court vacated the Board's decision and 
remanded the case to the Board.  The Board in turn remanded 
the case to the RO in December 1995.

The veteran raised a claim for entitlement to special monthly 
pension based on the need for aid and attendance or on 
account of being housebound in August 1995.  The RO denied 
the claim in February 1997 and the veteran perfected an 
appeal as to this issue.

The RO granted an increased rating to 30 percent for 
bilateral pes planus with foot strain and degenerative 
arthritis of the feet in a February 1999 rating decision.  In 
a statement dated in December 1999, the veteran withdrew his 
appeal as to the evaluation of bilateral pes planus and 
residuals of a fracture of the left second and fourth 
metatarsals.


FINDINGS OF FACT

1.  The veteran's current major depression is causally 
related to events during his last period in service.  

2.  The veteran does not have a single permanent disability 
rated 100 percent disabling, and it is not shown that the 
veteran's disabilities render him unable to adequately attend 
to the needs of daily living without the regular assistance 
of another person, or render him unable to protect himself 
from the hazards and dangers inherent in his daily 
environment.  


CONCLUSIONS OF LAW

1.  Major depression was incurred in active military service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000).  

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person or on account of housebound status have not been met.  
38 U.S.C.A. § 1502(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Factual Background.  The veteran contends that as result of 
events which led to his accepting an undesirable discharge 
for his last period of service, he developed a psychiatric 
disorder.  The Board has concluded that the evidence supports 
the veteran's claim for service connection for a psychiatric 
disorder.  

According to the veteran's service personnel records and 
separation documents he successfully completed two terms of 
enlistment with honorable discharges, for periods from 
October 1942 to February 1946 and from September 1946 to 
September 1949.  The veteran contends that during his last 
period of service he was confronted and threatened with court 
martial and agreed to accept a dishonorable discharge.  The 
claims folder includes a copy of the veteran's original Form 
DD 214 for the period of service from September 1949 to 
September 1950.  The type of separation is noted to be an 
undesirable discharge.  

Prior to his discharge in June 1950 a psychiatric 
consultation was conducted.  The psychiatrist diagnosed 
passive dependency reaction, chronic, moderate, manifested by 
psychosexual maladjustment.  

In August 1972 an Air Force Board (AFB) for the Correction of 
Military Records concluded that the veteran's character of 
discharge should be changed.  A DD 214 for his last period of 
service was issued and the character of service was changed 
to under honorable conditions.  

A December 1978 Record of Proceedings of an Air Force Board 
for Correction of Military Records reveals that an 
administrative action was initiated in service against the 
veteran for his voluntary admittance to participation in 
prohibited acts during his last period of service  The 
veteran signed a statement agreeing to accept an undesirable 
discharge in lieu of trial by General Court Martial.  In 
considering whether to upgrade the veteran's discharge the 
AFB found sufficient relevant evidence had been presented to 
demonstrate the existence of probable error or injustice.  
The AFB recommended that his military records be corrected to 
show that on September 1950 he was honorably discharged.  A 
corrected DD 214 was issued noting an honorable discharge.  

A VA psychiatric evaluation was conducted in July 1979.  The 
examiner noted that the veteran had been obsessed with 
getting his discharge changed.  He felt he had suffered 
extreme mental hardships over the years.  He had nightmares 
about being kicked out of the service and how he had been 
treated.  He was very sensitive about his discharge.  He was 
tearful during the interview.  The VA examiner noted that 
over the years the veteran had developed chronic anxiety and 
depression, primarily related to these service experiences.  
The diagnosis was anxiety with depressive features in a 
passive-dependent individual.  

A second VA psychiatric evaluation was performed in July 
1979.  The veteran reported the onset of his nervous problems 
at the time of the traumatic events in 1959 which resulted in 
his undesirable discharge.  At that time he had served 7 
years and 11 months on active duty.  He was a staff sergeant 
and had received excellent ratings in the past.  The 
ignominious events which included a three month investigation 
and social isolation had caused him to suffer nightmares ever 
since.  He remained preoccupied with the events surrounding 
his discharge and lived a rather solitary life.  After 
interviewing the veteran the VA examiner concluded that the 
psychiatric diagnosis in 1950 of passive dependency reaction 
with psychosexual maladjustment was at the time the only and 
also in retrospect correct diagnosis.  In addition, the VA 
examiner noted the diagnosis should then include anxiety 
reaction, chronic, with mild depressive features.  

Records from a VA Mental Health Clinic reveal that the 
veteran was treated for anxiety and depression from January 
1981 to June 1982.  

The veteran was treated at a VA Mental Health Clinic form 
1986 through 1989.  It was noted the veteran was unable to 
overcome his obsessive thoughts about his treatment in the 
military.  Depression, anxiety and obsessive thoughts were 
noted.  The veteran continued to complain of nightmares.  

The veteran was evaluated by a psychiatrist at a county 
health department in May 1990.  The veteran displayed hurt 
and anger in talking of events that led up to his separation 
from the Air Force.  He had thoughts of suicide when he was 
discharged from the service and subsequently.  The veteran 
continued to have fears and recollections of events similar 
to when he was arrested.  The diagnostic impression was post-
traumatic stress disorder and compulsive personality 
disorder.  In his discussion the psychiatrist noted that the 
veteran suffered for forty years over the manner in which his 
case was handled.

The veteran continued to be followed by a VA Mental Health 
Clinic during 1994 and 1995.  VA social work notes dated in 
March 1995 include a diagnosis of dysthymia.

On a VA psychiatric evaluation performed in March 1995 the 
veteran again reported a history of psychiatric problems ever 
since he left the service.  He had suffered with depression 
for many years due to the hardships in the Air Force.  He 
reported being abused and mistreated in service.  Mental 
status examination revealed the veteran to be in distress.  
He cried constantly during the interview.  His affect was 
constricted and his mood was depressed and anxious.  He had 
ruminated about suicide on and off.  Major depressive 
disorder, recurrent, severe, was diagnosed.

In response to a request for verification of the veteran's 
stressors the U. S. Armed Forces Services for Research of 
Unit Records replied in November 1997 that they were unable 
to locate documentation concerning the veteran's alleged 
stressor.  The type of case file which would include such 
information was only maintained for 15 years before mandatory 
destruction.  They suggested that verification could be found 
in the veterans official military personnel file.  

A Report of Contact, dated in March 1998, contains a written 
misconduct determination by the RO.  The RO concluded the 
veteran's claimed stressor was not the result of the 
veteran's own willful misconduct because there was no 
evidence of "wanton reckless disregard of the probable 
consequence of his acts."  The document was signed by a 
rating specialist.

The VA arranged for the veteran have a psychiatric evaluation 
on a fee basis in September 1998.  The veteran reported that 
right after he was accused of prohibited acts in service he 
started having trouble sleeping at night, became depressed 
and would hear the accusing officers voice in his head over 
and over.  He also had suicidal thoughts.  After reviewing 
the record and interviewing the veteran, the examiner 
diagnosed chronic, recurrent major depression.  The examiner 
reported that the veteran had suffered clinically significant 
distress in his social and other important areas of 
functioning since he suffered from severe emotional abuse 
while in service.  The examiner concluded that the veteran 
did not meet the DSM IV criteria for PTSD but that the DSM IV 
diagnostic criteria for chronic recurrent major depression 
were met since the veteran manifested depressed mood, sleep 
disturbance, appetite disturbance, feeling of hopelessness, 
diminished interest in life activities, and had recurrent 
suicidal ideation.

In a letter dated in May 1999 the psychiatrist who evaluated 
the veteran for a health department in May 1990 reiterated 
his diagnosis of post-traumatic stress disorder.  

Analysis.  As a threshold manner, the Board noted the RO in 
March 1998 made a determination that the events in service 
the veteran claimed as stressors were not the result of 
willful misconduct.  In the concurring opinion in ZN v. 
Brown, 6 Vet. App. 183, 196 (1994) it was pointed out that 
the appellant's conduct be considered prior to making a 
determination as to service connection.  38 U.S.C.A. § 
101(16) (West 1991).  For a disability to be service 
connected, it must have been incurred in the line of duty.  A 
disability incurred during active military service will be 
considered to have been incurred in the line of duty unless 
the disability was the result of the claimant's own willful 
misconduct.   38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. §§ 
3.1(m), 3.301(a)-(b) (2000).  Misconduct is defined as "an 
act involving . . . [a] known prohibited action."  Smith v. 
Derwinski, 2 Vet. App. 241, 243-44 (1992).  The RO has 
addressed the issue and determined that the veteran's acts 
did not constitute misconduct.  An RO hearing officer, in a 
Supplemental Statement of the Case dated in July 2000, 
indicated that a rating specialist was not the proper 
authority to find the presence or absence of misconduct.  
However, no decision was entered by the RO which held that 
the events in service which the veteran claimed as stressors 
were the result of willful misconduct.

The psychiatrist who reviewed the records in the case and 
examined the veteran in September 1998 clearly connected the 
veteran's current psychiatric symptoms to the veteran's in-
service experiences and indicated that "since" that time 
the veteran had suffered clinically significant distress.  
The psychiatrist for the county health department stated that 
it was his opinion that the veteran "suffered from post-
traumatic stress disorder directly caused by the method of 
expulsion from the military" as described by the veteran.  

A depressive disorder was not diagnosed while the veteran was 
in the military service and there is a gap in the medical 
record between the veteran's separation from the service in 
September 1950 and the diagnosis of anxiety reaction with 
depressive features in July 1979.  The veteran has described 
the symptoms he experienced during the events which led to 
his separation from the service in 1950.  In September 1998 
he told the psychiatrist that he started having trouble 
sleeping at night, became depressed and would hear the 
officer's voice (who accused him of wrong doing) over and 
over it his head.  The psychiatrist who listened to the 
veteran's reported history and reviewed the existing records, 
offered his professional medical opinion that the veteran's 
major depression was attributable to his experiences during 
his military service.

As noted above, VA regulations specifically provide that 
service connection may be granted when a disease is diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  While a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause, lay testimony 
may be sufficient to show in-service symptoms and post-
service continuity of symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board finds that the 
veteran's testimony is sufficient to establish in-service 
psychiatric symptoms and post-service continuity of 
symptomatology.

Nevertheless, notwithstanding the veteran's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  
Competent medical professionals have reviewed the veteran's 
account of his in-service and post-service psychiatric 
symptoms and rendered their opinions that the symptoms which 
he experienced in service were the onset of his current 
psychiatric disorder.  The Board has concluded that the 
opinions of these mental health professionals are sufficient 
to establish that the veteran's currently diagnosed major 
depression is due to events of his military service.  

Although the psychiatrist who examined the veteran in 
September 1998 and the psychiatrist at the local county 
health department agree that the veteran's current 
psychiatric disorder had its origins in service they have 
reached different diagnoses.  The regulations state that 
diagnosis of mental disorders are to conform to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.125, 4.130.  In his report signed in October 
1998 the VA fee basis psychiatrist specifically noted that 
the veteran met the criteria for diagnosis of major 
depression and listed the symptoms which supported that 
diagnosis.  He made a finding that the criteria for a 
diagnosis of post-traumatic stress disorder under DSM IV had 
not been met.  The psychiatrist who examined him in May 1990 
and wrote the RO in May 1999 did not indicate the basis for 
his diagnosis of post-traumatic stress disorder or relate it 
to the criteria in DSM IV.  The VA psychiatrist in March 1997 
agreed with the diagnosis of major depressive disorder.  
Based on those facts the Board has determined that the 
veteran incurred a major depressive disorder in service.  

Special Monthly Pension

Laws and Regulations.  To establish entitlement to special 
monthly pension based on a need for regular aid and 
attendance, it must be shown that the claimant is a patient 
in a nursing home on account of mental or physical incapacity 
or is helpless or blind or so nearly helpless or blind as to 
need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351.  

Thus, there are three alternative criteria that constitute 
helplessness.  Two of the criteria are not applicable to this 
case because the veteran is not legally blind, and he is not 
confined to "a nursing home because of mental or physical 
incapacity,"  The third criterion directs consideration 
pursuant to section 3.352(a), which provides:  

The following will be accorded consideration in 
determining the need for regular aid and 
attendance (§ 3.351(c)(3):  inability of 
claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean 
and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to feed 
himself (herself) through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to his or her daily 
environment. . . .  It is not required that all 
of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable 
rating may be made.  The particular personal 
functions which the veteran is unable to 
perform should be considered in connection with 
his or her condition as a whole.  It is only 
necessary that the evidence establish that the 
veteran is so helpless as to need regular aid 
and attendance, not that there be a constant 
need.

38 C.F.R. § 3.352(a) (emphasis added).

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court 
noted the 
following:  

First, because the regulation provides that the 
"following" enumerated factors "will be 
accorded consideration," it is mandatory for 
the VA to consider the enumerated factors 
within the regulation.  Second, because the 
regulation provides that "[i]t is not required 
that all of the disabling conditions enumerated 
in this paragraph be found to exist before a 
favorable rating may be made," the logical 
inference to be drawn from this language, 
although not explicitly stated, is that 
eligibility requires at least one of the 
enumerated factors be present.  Third, because 
the regulation provides that "[t]he particular 
personal function which the veteran is unable 
to perform should be considered in connection 
with his or her condition as a whole," the 
logical inference to be drawn from this 
language, again although not explicitly stated, 
is that the "particular personal function" 
refers to the enumerated factors.  Ibid.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran:

(1)  Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 

(2)  Is permanently housebound by reason of disability 
or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.

38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).

Factual Background.  The veteran was examined by VA in 
January 1997.  According to the physician, the veteran was 
able to feed himself, bathe himself, shave, and dress and 
undress.  The examiner stated that daily skilled services do 
not appear indicated to prevent nursing home or other 
institutional care at this point.

A second VA examination to determine if the veteran was in 
need of aid and attendance was performed in May 1997.  The VA 
physician again noted that the veteran was able to feed 
himself, bathe, and shave with difficulty.  His brother 
helped him to dress and he had some difficulty with the needs 
of nature.  The VA physician certified that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require, hospital 
nursing home or other institutional care.  

The report of an examination for disability evaluation 
purposes conducted in September 1998 reflects that the 
veteran was a 77 year old male who lived alone.  It was noted 
that the veteran stated that he "does his own ADLs 
(activities of daily living) and handled his own finances."  
He stated that his brother occasionally helped with his ADLs

A rating decision dated in September 1999 reflects that the 
veteran has the following disabilities which are considered 
disabling to a compensable degree:  major depressive disorder 
rated as 70 percent disabling; ankylosing spondylosis of the 
lower thoracic and lumbar spines with advanced degenerative 
disease and osteopenia, rated as 40 percent disabling; early 
peripheral vascular disease of the lower extremities, rated 
as 40 percent disabling; bilateral pes planus with foot 
strain and degenerative arthritis of the feet, rated as 30 
percent disabling; degenerative disc disease of the cervical 
spine, rated as 30 percent disabling; residuals of torn 
rotator cuff, right shoulder, rated as 30 percent disabling; 
coronary artery disease and hypertension, status post 
myocardial infarction and coronary artery bypass graft times 
five, rated as 30 percent disabling; gout, rated as 20 
percent disabling; degenerative joint disease of the left 
hip, rated as 10 percent disabling.  The veteran also has the 
following disabilities, each of which is rated as not 
disabling to a compensable degree:  residuals of fractures of 
the second and fourth metatarsals of the left foot; status 
post cholecystectomy with asymptomatic sigmoid 
diverticulosis; post-traumatic stress disorder; deformity of 
the rib cage; and residuals of influenza.

Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, VA has accorded the veteran 
several examinations in relation to his claims.  Further, the 
RO has advised the veteran of the evidence necessary to 
complete his claims, including the applicable rating criteria 
necessary for an award of special monthly pension.  The Board 
also finds that there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Accordingly, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim, as well as its duty to notify the veteran of 
the evidence necessary to complete his application for 
benefits.  No further assistance to the veteran is required 
to comply with the duty to assist.

The most recent examination for disability evaluation 
purposes completed in September 1998 reflects that the 
veteran stated that he took care of his own activities of 
daily living.  The only activity that the veteran has 
reported needing help with is dressing.  That statement was 
made during a period when the veteran was recovering from 
surgery to repair a tore rotator cuff.  

The Board has concluded that the veteran is not in need of 
regular aid and attendance of another person.

Even though the veteran is not in need of regular aid and 
attendance of another person, he may be entitled to special 
monthly pension if he has certain additional severe 
disabilities or is permanently housebound.  A qualified 
veteran may receive special monthly pension under the 
housebound rate pursuant to section 3.351(d) if, "in 
addition to having a single permanent disability rated as 100 
percent under regular scheduler evaluation, without resort to 
individual unemployability, the veteran either (1) has an 
additional disability or disabilities independently rated at 
60 percent or more or (2) is permanently housebound by reason 
of disability or disabilities.  38 C.F.R. § 3.351(d)(1), (2) 
(emphasis added).  Here, the veteran does not have a single 
permanent disability rated as 100 percent disabling.  Thus, 
as the veteran fails to meet the threshold requirement of 
section 3.351(d), he is not entitled to special monthly 
pension at the housebound rate.

The Board finds that the negative evidence outweighs the 
positive evidence as to the issue of entitlement to special 
monthly pension.  

Although this claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  As noted 
above, all relevant facts have been adequately developed by 
the RO and there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating the claim for special monthly pension.  
Additionally, the grant of service connection for major 
depression may very well render any decision as to the 
veteran's entitlement to special monthly pension benefits 
moot.


ORDER

Service connection for major depression is granted.

Entitlement to special monthly pension benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



